APPLICATION FOR REHEARING
TO THE CLERK:
In the above entitled action, enter the following minutes on the trial docket, as of date Feb. 4, 1941, and at once inform all attorneys of record in said action, to-wit:
Application for rehearing denied. Exceptions saved.
1. The request for special verdict, although included in the files is not a part of the record in the case arid therefore was not a subject for consideration by the court upon the appeal. 2 O. Jur. Appeal and Error, §§338 and 339; pages 401, 402, 403. There is nothing in the record to show that the defendants requested a verdict by the jury upon all the issues.
Furthermore the findings made by the court upon -the issues not comprehended in the special verdict are by it based upon “facts admitted and established by that degree of proof defined by the Supreme Court as being such that reasonable minds cannot disagree.” Facts admitted and established by the degree of proof mentioned present questions for determination by the court without the intervention of a jury irrespective of whether a jury is demanded.
2. The verdict designated as the special verdict in the instant case comprehended special findings of fact upon only a part and not all the issues made by the pleadings in the case, and therefore under the decision in the case of Pennsylvania Railroad v Vitti, 111 Oh St 670 at page 679, did not alone constitute a sufficient basis for a judgment for either party. However, the judgment was not based upon the verdict alone but upon the verdict and separate findings of the court of facts admitted and proved, and these together are sufficient to sustain the judgment. As the judgment was not based upon the verdict alone, error claimed in the judgment could not be demonstrated nor determined by resort to that part of the record in the case exclusive of the bill of exceptions, and the bill of exceptions being incomplete in the respects mentioned in the opinion, no error affirmatively appeared from the entire record in the case.
CROW, PJ.
by way of emphasis and extension:
The request of defendants for a special verdict argued in their brief and in the application for rehearing, and the action of the trial court thereon, were not brought on the record by either journal entry or bill of exceptions.
*243The so-called special verdict which was submitted by defendant and properly brought on the record was in fact and law, though not in form, nothing more than a collection of special findings within §11420-17 GC, which when returned by the jury, left the case but partially submitted, the issues other than those covered by the special findings remaining undetermined. Thereafter the undetermined issues were according to the final judgment entry, tried to and decided by the court. Upon those issues defendant was entitled to trial by jury but the right to such jury was so far as the record goes, not demanded by defendant and consequently was waived, and • as hereinabove stated the Dill of exceptions fails to show the evidence taken upon such trial by the court, or that mere was no evidence introduced upon such trial.